Appellate Case: 21-3054     Document: 010110639605        Date Filed: 02/01/2022      Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                            February 1, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  MOJO BUILT, LLC,

        Plaintiff - Appellant,
                                                               No. 21-3054
  v.                                               (D.C. No. 2:20-CV-02407-HLT-GEB)
                                                                 (D. Kan.)
  CITY OF PRAIRIE VILLAGE, KANSAS,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before HARTZ, BACHARACH, and ROSSMAN, Circuit Judges.
                   _________________________________

       Plaintiff Mojo Built, LLC, appeals from the dismissal under Federal Rule of Civil

 Procedure 12(b)(6) of its equal protection claim against Defendant City of Prairie

 Village, Kansas. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                     I.   Background

       Mojo Built, LLC is a developer, builder, and property owner. In 2018, it

 applied to rezone a parcel into two separate lots, and the City approved. As a result,

 Mojo Built tore down the existing house on the original lot, built two single-family

 homes on the new lots, and sold them at a profit. In 2020, Mojo Built made similar



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3054    Document: 010110639605         Date Filed: 02/01/2022      Page: 2



 applications for two other lots, materially identical to the lot rezoned two years

 earlier. This time, however, Mojo Built was unsuccessful. The City Council, whose

 membership had changed since 2018 as a result of municipal elections, denied Mojo

 Built’s zoning applications despite unanimous approval by the City’s planning

 commission.

       Mojo Built sued the City and members of the City Council individually under

 42 U.S.C. §§ 1983 and 1988. It asserted claims based on alleged violations of

 procedural due process, substantive due process, and equal protection. When the

 individual defendants moved for dismissal, Mojo Built effectively conceded the

 motion and filed an amended complaint against only the City. The City then moved

 to dismiss the amended complaint. After briefing, the district court granted the

 motion in a written order and entered a separate judgment. The district court

 dismissed the amended complaint without prejudice. This appeal followed.

                                     II. Discussion

 A. Appellate Jurisdiction

       Before addressing the merits of Mojo Built’s appeal, we must first determine

 whether the dismissal of its amended complaint without prejudice was a “final

 decision” over which we have appellate jurisdiction. See 28 U.S.C. § 1291. 1 “A

 dismissal of the complaint is ordinarily a non-final, nonappealable order (since


       1
          It is unclear to us why the district court’s dismissal was without prejudice. In
 any event, neither party questions the finality of the district court’s order, but
 appellate courts have an independent obligation to confirm that jurisdiction is proper.
 See, e.g., Amazon, Inc. v. Dirt Camp, Inc., 273 F.3d 1271, 1274 (10th Cir. 2001).

                                             2
Appellate Case: 21-3054     Document: 010110639605         Date Filed: 02/01/2022    Page: 3



 amendment would generally be available), while a dismissal of the entire action is

 ordinarily final.” Moya v. Schollenbarger, 465 F.3d 444, 449 (10th Cir. 2006)

 (internal quotation marks omitted) (quoting Mobley v. McCormick, 40 F.3d 337, 339

 (10th Cir. 1994)). We scrutinize complaint dismissals “to pinpoint those situations

 wherein, in a practical sense, the district court by its order has dismissed a plaintiff’s

 action as well.” Id. (internal quotation marks omitted) (quoting Petty v. Manpower,

 Inc., 591 F.2d 615, 617 (10th Cir. 1979) (per curiam)). In doing so, we “look to the

 substance and objective intent of the district court’s order, not just its terminology.”

 Id. (citation omitted) (emphasis omitted).

        Here, the district court effectively determined that legal deficiencies in the

 amended complaint rendered the action incapable of being saved by further

 amendment. As a practical matter, therefore, the order dismissing the amended

 complaint without prejudice disposed of the entire action and rendered the decision

 final for purposes of § 1291. Thus, we have jurisdiction and proceed to the merits.

 B. Class-of-One Equal Protection Claim

        “We review de novo the dismissal of a complaint for failure to state a claim.”

 Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (citation

 omitted). Mojo Built’s appeal challenges only the district court’s dismissal of its

 equal protection claim against the City. The Equal Protection Clause says, “No State

 shall . . . deny to any person within its jurisdiction the equal protection of the laws.”

 U.S. Const. amend. XIV, § 1. “Equal protection jurisprudence has traditionally been

 concerned with governmental action that disproportionally burdens certain classes of


                                              3
Appellate Case: 21-3054    Document: 010110639605         Date Filed: 02/01/2022       Page: 4



 citizens.” Kan. Penn Gaming, 656 F.3d at 1215-16. But it is well-settled the Equal

 Protection Clause “protect[s] persons, not groups.” Adarand Constructors, Inc. v.

 Pena, 515 U.S. 200, 227 (1995) (emphasis omitted).

       Mojo Built does not allege membership in a particular class. Rather, its equal

 protection claim proceeds on a “class-of-one” theory, which the Supreme Court

 recognized in Village of Willowbrook v. Olech, 528 U.S. 562 (2000) (per curiam).

       In Olech, a property owner wanted the Village of Willowbrook to connect her

 home to the public water system. Id. at 563. The Village agreed as long as she

 granted the municipality a 33-foot easement, even though it required only a 15-foot

 easement from every other property owner seeking access to the municipal water

 supply. Id. The Supreme Court held the plaintiff had stated a valid claim under the

 Equal Protection Clause because the municipality’s demand for a longer easement

 was alleged to be “irrational and wholly arbitrary.” Id. at 565.

       To prevail on a class-of-one theory, “a plaintiff must allege and prove (1) ‘that

 [it] has been intentionally treated differently from others similarly situated’ and

 (2) ‘that there is no rational basis for the difference in treatment.’” Planned

 Parenthood Ass’n of Utah v. Herbert, 828 F.3d 1245, 1253 (10th Cir. 2016)

 (alteration in original) (quoting Olech, 528 U.S. at 564). “In the paradigmatic

 class-of-one case, a public official inflicts a cost or burden on one person without

 imposing it on those who are similarly situated in material respects, and does so

 without any conceivable basis other than a wholly illegitimate motive.” Jicarilla




                                             4
Appellate Case: 21-3054    Document: 010110639605         Date Filed: 02/01/2022     Page: 5



 Apache Nation v. Rio Arriba Cnty., 440 F.3d 1202, 1209 (10th Cir. 2006) (citation

 omitted).

       Mojo Built concedes it can point to no other similarly situated persons or

 entities whom the City is alleged to have intentionally treated differently. This

 deficiency, without more, would seem to doom its equal protection claim. See id. But

 Mojo Built asserts there was, in fact, a similarly situated entity—a prior version of

 itself. Mojo Built maintains the 2018 version of Mojo Built, whose rezoning

 application was approved by the City, was treated differently from the 2020 version

 of Mojo Built, whose materially identical applications were rejected. Even if Mojo

 Built could satisfy the similarly situated comparator element at the motion to dismiss

 stage under this theory, its class-of-one equal protection claim fails for a different

 reason. 2 See Elkins v. Comfort, 392 F.3d 1159, 1162 (10th Cir. 2004) (We may

 “affirm [the district court] on any ground adequately supported by the record.”)

 (citation omitted).

       Class-of-one claims require the plaintiff to show the challenged government

 decision was “irrational and wholly arbitrary.” Olech, 528 U.S. at 565. The

 class-of-one theory of equal protection “presupposes that like individuals should be

 treated alike, and that to treat them differently is to classify them in a way that must

 survive at least rationality review[.]” Engquist v. Or. Dep’t of Agric., 553 U.S. 591,


       2
         We therefore need not decide whether a plaintiff can make out a class-of-one
 equal protection claim by using an earlier version of itself as the similarly situated
 comparator. The only court to have discussed this argument was profoundly
 skeptical. See Carruth v. Bentley, 942 F.3d 1047, 1058-59 (11th Cir. 2019).

                                             5
Appellate Case: 21-3054      Document: 010110639605       Date Filed: 02/01/2022     Page: 6



 605 (2008). Although Mojo Built alleges in its first amended complaint there was “no

 rational basis” for the City’s actions and the City’s decision was “wholly unrelated to

 any legitimate decision,” Aplt. App. at 26, 28, these allegations are mere legal

 conclusions and lack plausible factual detail. See Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (setting forth the plausibility standard, which requires a plaintiff to “plead[]

 factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged”); see also Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 555 (2007) (concluding mere “labels and conclusions” and “a

 formulaic recitation of the elements of a cause of action” will not suffice to withstand

 a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)).

       Not only are Mojo Built’s allegations conclusory, but its own characterization

 of the City Council’s decision belies any inference that the decision was irrational,

 arbitrary, or motivated by wholly illegitimate concerns. Mojo Built notes the

 membership of the City Council changed after 2018 due to local elections, and in

 2020 the City Council remanded one of Mojo Built’s applications to the planning

 commission to reconsider the application in the context of “a broader[,] more holistic

 approach to planning” that considers “public engagement” and “diversity in the

 [housing] stock in Prairie Village.” Aplt. Op. Br. at 10. These were rational reasons

 for the City Council’s differential treatment of Mojo Built’s applications between

 2018 and 2020, and Mojo Built has not shown otherwise. Because Mojo Built has not

 adequately alleged the City’s decision was irrational, arbitrary, or illegitimate, its

 class-of-one claim fails.


                                             6
Appellate Case: 21-3054     Document: 010110639605       Date Filed: 02/01/2022    Page: 7



       For the reasons stated above, we hold Mojo Built failed to plausibly plead a

 class-of-one equal protection claim, and we affirm the district court’s dismissal of the

 first amended complaint.

                                             Entered for the Court


                                             Veronica S. Rossman
                                             Circuit Judge




                                            7